Crosby, J.
This is an action to recover compensation for the conscious suffering and death of Peter Van Poppel, the *393plaintiff’s intestate, as the result of injuries received by him when struck by one of the defendant’s cars at about 5 p.m. on February 23, 1923, in the Middlesex Fells Parkway, in the city of Medford.
Between Fulton Street on the south and Forest Street on the north the parkway runs approximately north and south, and consists of a traffic road on either side of a space planted with grass, shrubs and trees, through the center of which are located the defendant’s tracks. The space is about fourteen hundred feet in length, and from forty-two to one hundred fifteen feet in width; at the place of the accident, which was about three hundred twenty feet north of Fulton Street, between the traffic roadways and near a large elm tree, it is about one hundred eleven feet wide. The deceased was a passenger on an outbound car, of a type known as a “one-man” car, running from Sullivan Square, in Boston to and through Medford.
The car was one with “limited stops”; at Sullivan Square it was announced that it made limited stops to Forest Street, and it had a sign on it to the same effect. This meant that the car would stop at certain designated places known as “dead stops,” three in number, and also at points where passengers desired to board the car from Sullivan Square to Forest Street. Fulton Street was not one of the three dead stops. The car was stopped to allow passengers to board it at Charles Street and Myrtle Street; then at Cherry Street for a passenger to alight, thereby violating a rule of the defendant. On approaching Fulton Street, the second stop beyond, one Bianco, a passenger, requested the operator to stop at that street. Upon his refusal to do so Bianco threatened to report him as passengers had been allowed to alight at Charles Street and Myrtle Street and at Cherry Street. The car proceeded about two hundred fifty to three hundred feet beyond Fulton Street and stopped at a place near the large elm tree, which was described by the operator as “not a stop of any sort whatever.” He opened the right hand door and, as the jury could have found, told Bianco, one Maturo, and the deceased to get off. These *394three passengers then alighted. By stopping there the operator violated a rule of the defendant.
The tracks at this place were cleared of snow but on each side it was piled up to the height of two or three feet. There was evidence that there was no path to get from the tracks to either of the traffic roadways or to Fulton Street except by walking back on the tracks; that there was no room to pass between the standing car and the snow on its right. The three men crossed the outbound track in front of the car and started to walk back to Fulton Street on the inbound track. There was evidence that when they crossed the track and up to the time the car started, no car was in sight coming toward Fulton Street on the inbound track; that there was an unobstructed view up that track for a distance of over three hundred feet; that they walked along in single file, a few feet apart, Maturo ahead, then Bianco, followed by the deceased; that at about the time they reached the rear of the car from which they had alighted the deceased was struck by an inbound car going at a speed of twenty-five to thirty-five miles an hour; that no bell or other signal was sounded until the car was almost upon the men. There also was evidence that the deceased, from his position on the car, might have heard the conversation between the operator and Bianco; that both Maturo and Bianco looked to see if an inbound car was in sight, when they crossed in front of the car from which they had alighted; and that the deceased did not jump before the car hit him, as the others did. There was no evidence of what the deceased did or failed to do as to looking or listening; and no evidence showing where he boarded the car or whether he saw the sign; and it did not expressly appear that he heard the conversation between Bianco and the operator.
As bearing upon the question of the negligence of O’Rourke, the operator of the inbound car, there was evidence that when at least three hundred feet from the elm tree he had an unobstructed view of both tracks ahead of him, but that he did not see the outbound car until he was on the point of passing it, and that he first saw the men on the track about the same time; that about two hundred feet before the place *395of the accident he increased the speed of his car, putting on all the power he had and driving the car down grade; that he struck the deceased near the large elm tree; that he did not at any time sound bis gong, but he blew his whistle “when he was about forty-five feet, about a car length,” from the nearest of the three men. There was evidence that the speed of the car was not reduced until after Van Poppel had been struck. O’Rourke testified that, operating his car at twenty-eight to thirty miles an hour under the conditions existing that day, he might possibly stop the car in two car lengths. There was evidence that the car was not brought to a stop until it had gone at least two hundred feet beyond the point where the deceased was struck.
Apart from questions respecting the due care of the plaintiff’s intestate, and negligence of the operator, it is the defendant’s contention that the deceased in going upon the inbound track was a trespasser or at least a mere licensee, to whom the defendant owed no duty except to refrain from wanton or reckless conduct. To decide this question it is necessary to determine the nature of the rights of the defendant and the deceased in the place where the accident occurred.
The metropolitan park commission was created by St. 1893, c. 407; by § 4 of this act the board was authorized to acquire and maintain open spaces for exercise and recreation and to preserve and care for such public reservations and make rules and regulations for the use thereof. St. 1894, c. 288, §§ 1, 3 (now G. L. c. 92, §§ 35, 36), authorized the commissioners to “connect any road, park, way or other public open space with any part of the cities or towns of the metropolitan parks district under its jurisdiction, by a suitable roadway or boulevard . . . ” (§ 1); to take land by purchase, gift, devise or eminent domain and make rules and regulations for the use of the roadways or boulevards under its care. The commissioners were given power over the roadways and boulevards “taken and constructed hereunder as are or may be vested in them in regard to other open spaces by said chapter four hundred and seven and acts in amendment thereof and in addition thereto,” and also “such rights *396and powers in regard to the same as, in general, counties, cities and towns have over public ways under their control.” (§ 3). By G. L. c. 92, § 36, a liability was created arising out of defect or want of repair on any boulevard maintained by the commission under § 35, and the same rights and remedies were given in relation thereto as are provided by law in relation to the repair of public ways. The taking by the commission of the Middlesex Fells Parkway between Salem Street and Forest Street in Medford, which included the place of the accident, was under St. 1894, c. 288, and hence it was a highway or boulevard. It thus appears that the plaintiff’s intestate was within the limits of a highway within the meaning of the death statute, G. L. c. 229, § 3. Gero v. Metropolitan Park Commissioners, 232 Mass. 389. Anzalone v. Metropolitan District Commission, 257 Mass. 32.
St. 1919, c. 350, Part IV, § 123, abolished the metropolitan park commission and transferred all its rights, powers, duties and obligations to the metropolitan district commission. This commission under G. L. c. 92, § 35, “shall have the same rights and powers over and in regard to said boulevards as are or may be vested in it in regard to reservations and shall also have such rights and powers in regard to the same as, in general, counties, cities and towns have over public ways under their control.”
It is plain that under G. L. c. 92, § 37, the commission had power to set aside the grass spaces between the roadways as reserved spaces and by reasonable rules could exclude the public therefrom, and this is true both as to parkways and boulevards. Commonwealth v. Abrahams, 156 Mass. 57. Commonwealth v. Tyler, 199 Mass. 490. Anzalone v. Metropolitan District Commission, supra.
The commission established the following among other rules: “Rule 1: No person shall enter or leave the Parkway except at the regular designated entrances.” “Rule 5: No person shall go within the shrubberies or upon the grass, or stand or lie down upon a bench or go to sleep thereon, or sit, stand, climb over or lie down upon any railing, balustrade, wall or fence.” “Rule 10: No person shall ride, or drive an animal or vehicle except upon the driveways, or upon other *397than the right hand side of the road except when passing another animal or vehicle, or past an animal or vehicle except to the left thereof, or across a road unless the right of way is given to all other animals or vehicles, or by the side of more than one vehicle; or ride a cycle past an animal or vehicle going in the same direction without sounding a bell; or hitch a horse or other animal to a fence, tree, bush or shrub.”
By St. 1900, c. 413, § 1, it was provided that “The board of metropolitan park commissioners shall have authority to grant locations, as provided herein, to street railways within the roads, boulevards, parks and reservations in its care and control.” It is agreed that the defendant’s location through the parkway was properly granted and that all formalities were complied with in connection therewith. The grant to the defendant was of a location for two tracks setting forth the limits at either end and the side lines thereof, and in the eighth clause specifically defining the word “location” as used in the grant. If the location could be construed as the granting of a “special space” within the meaning of St. 1894,' c. 324, now G. L. c. 82, § 34, it does not follow that the plaintiff’s intestate was a trespasser or bare licensee.
It could have been found that when the operator of the outbound car brought it to a stop, opened the door and told the passengers, Bianco, Maturo and the plaintiff’s intestate, to get off, it was an invitation for them to alight. Upon such a finding it also could have been found that by reason of the high banks of snow the deceased had no means of getting off the tracks and reaching a place outside the defendant’s location except by walking along the track until he could reach a place of safety. In these circumstances if his death were caused by the negligence of the defendant or its servants the defendant would be liable. See McKimble v. Boston & Maine Railroad, 139 Mass. 542.
There was no evidence to warrant a finding that the death of Van Poppel was due to wanton or reckless conduct on the part of the defendant or its employees. That ground of liability has not been argued by the plaintiff and is not alleged.
*398It could not have been ruled as matter of law that the deceased was negligent in leaving the car at the place where he alighted. The circumstances in which it may have been found that the deceased left the car showed that he was not a trespasser or mere licensee as to the defendant, whatever he might be as to the general public or to the park commission, but that he rightfully might reach the highway by practicable means, exercising due care. The case at bar is not distinguishable in principle from Powers v. Old Colony Street Railway, 201 Mass. 66.
Lynch v. Boston & Maine Railroad, 226 Mass. 522, and Hyams v. Boston Elevated Railway, 216 Mass. 560, and the other cases relied on by the defendant, are distinguishable in their facts from those in the present case.
The contention that the plaintiff is precluded from recovery because of the alleged violation by the deceased of Rules 1, 5, and 10 of the metropolitan district commission cannot be sustained. If there were a violation of Rule 5, it was caused by the act of the defendant in stopping the outbound car and telling the deceased to alight at a place where it was impossible for him to leave the reservation without walking upon it. There was no evidence of a violation of Rule 1, as it did not appear that the plaintiff’s intestate entered the parkway at any place other than the designated entrance; nor was there any evidence of violation of Rule 10. If the deceased violated any rule of the commission when he met his death, such violation was but a condition or attendant circumstance, and not a proximate cause, contributing to his injuries and death, nor a bar to recovery. If, as against the commission, the deceased was a trespasser, that fact was immaterial. Powers v. Old Colony Street Railway, supra, page 70.
The question of the due care of the plaintiff’s intestate was for the jury. What he said or heard after leaving the outbound car does not appear. He is presumed to have been in the exercise of due care. G. L. c. 231, § 85. There was evidence that Bianco and Maturo, as well as the operator of the outbound car, looked and saw no inbound car approaching and gave no indication of the approach of a car when the *399deceased crossed the outbound track and walked along the inbound track, following the other two men. This evidence was material on the question of the due care of the deceased. Kinsley v. Boston Elevated Railway, 209 Mass. 467, 469. Sullivan v. Boston & Maine Railroad, 242 Mass. 188, 193.
Without reciting the testimony at greater length, it is sufficient to say that there was evidence to warrant a finding that the operator of the inbound car was negligent and that such negligence was the proximate and contributing cause of the injury to and death of the deceased.
It results that a verdict could not rightly have been directed for the defendant. The defendant’s exceptions to the admission and exclusion of evidence and to the judge’s charge cannot be sustained. Its exceptions to the refusal by the judge to give its requests numbered nineteen, twenty, twenty-one, twenty-two and twenty-three, in view of the evidence, must be overruled.
By reason of the conclusion reached, it is unnecessary to consider any of the plaintiff’s exceptions taken at either the first or the second trial.
Counts two and four were properly submitted to the jury. As none of the defendant’s exceptions can be sustained, in accordance with the terms of the report, judgment is to be entered for the plaintiff on the verdicts rendered on counts two and four.

So ordered.